1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                   ***
      THOMAS W. MCNAMARA, as Court-
4     Appointed Monitor,
5                          Plaintiff,                  2:18-cv-02281-GMN-VCF
                                                       ORDER
6     vs.
      INTERCEPT CORPORATION, et al.,
7
                           Defendants.
8
            Before the Court is Thomas W. McNamara, as Court-Appointed Monitor v. Intercept Corporation,
9
     et al., case number. 2:18-02281-GMN-VCF.
10
            Judge Gloria M. Navarro has ordered supplemental briefing on the motion to dismiss (ECF NO.
11
     39).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that the status hearing scheduled for February 3, 2020, is VACATED,
14
     and RESCHEDULED to 10:00 AM, May 4, 2020, in Courtroom 3D.
15
            DATED this 30th day of January, 2020.
16
                                                             _________________________
17                                                           CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
